            Case 1:19-cr-00449-LO Document 118 Filed 05/08/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF MARYLAND

United States of America                      *
                                              *      Case No.: 1:19-cr-00449
v.                                            *
                                              *
Kenneth Ravenell                              *
                                              *
                Defendant.                    *
                                              *
*       *       *        *       *    *       *      *       *       *      *       *       *      *

                MOTION TO SEAL DEFENDANT’S MOTION TO SUPPRESS

        Mr. Kenneth Ravenell, by and through undersigned counsel, hereby moves this Court for

leave to file under seal Defendant’s Motion to Suppress and all attached exhibits. The basis of this

request is that the Motion to Suppress and supporting exhibits refer to documents that are covered

by this Court’s Consent Discovery and Protective Order [ECF-37]. In addition, they identify

potential witnesses who have not been publicly identified and are currently referenced only by

initials in public filings.

        WHEREFORE, Mr. Ravenell requests that this Court grant this Motion and place the

Defendant’s Motion to Suppress and all attached exhibits, under seal.




                              [SPACE INTENTIONALLY LEFT BLANK]
       Case 1:19-cr-00449-LO Document 118 Filed 05/08/20 Page 2 of 3



May 8, 2020                        Respectfully submitted,

                                   SCHULTE ROTH & ZABEL LLP

                                   /s/ Aislinn Affinito
                                   ______________________________
                                   Peter H. White (D.C. Bar: 468746) (VA Bar: 32310)
                                   Aislinn Affinito (D.C. Bar: 1033700) (CA Bar:
                                   300265)
                                   McKenzie Haynes (D.C. Bar: 1644567) (N.Y. Bar:
                                   5683859)
                                   Schulte Roth & Zabel
                                   901 Fifteenth Street, NW, Suite 800
                                   Washington, DC 20005
                                   pete.white@srz.com
                                   aislinn.affinito@srz.com
                                   mckenzie.haynes@srz.com
                                   Attorneys for Kenneth Ravenell


                                   Outlaw PLLC

                                   /s/ Lucius T. Outlaw III
                                   _______________________________
                                   Lucius T. Outlaw III (#20677)
                                   Outlaw PLLC
                                   1351 Juniper St. NW
                                   Washington, DC 20012
                                   (202) 997-3452
                                   loutlaw3@outlawpllc.com
                                   Attorney for Kenneth Ravenell




                                     2
          Case 1:19-cr-00449-LO Document 118 Filed 05/08/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of May, 2020, I caused a copy of Defendant’s Motion

to Seal Defendant’s Motion to Suppress to be served via e-mail upon counsel for the United States

of America and counsel for the Filter Team, identified below. A true and correct copy was also

filed in the District of Maryland.




                                                           /s/ Aislinn Affinito
                                                           ______________________________
                                                           Aislinn Affinito
                                                           Attorney for Kenneth Ravenell
cc:

Leo Wise
Matthew Maddox
Assistant United States Attorneys
36 South Charles Street, 4th Floor
Baltimore, Maryland 21201
(410) 209-4817
leo.wise@usdoj.gov
matthew.maddox2@usdoj.gov

Elizabeth G. Wright
Leah B. Grossi
U.S. Attorney’s Office for the District of Maryland
elizabeth.wright2@usdoj.gov
leah.grossi@usdoj.gov




                                               3
